Citation Nr: 1231168	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  06-16 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-connected left eye angle recession glaucoma (left eye disorder).


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977 and from June 1980 to June 1982.  

In October 2010, the Board of Veterans' Appeals (Board) remanded the issues of service connection for a right knee disability, to include as secondary to 
service-connected left foot and/or left knee disabilities, an increased evaluation for left eye angle recession glaucoma, and a total disability rating based on individual unemployability (TDIU) to the Department of Veterans Affairs (VA) regional office in Reno, Nevada (RO) for additional development, to include an evaluation of the Veteran's service-connected left eye disorder.  

A VA eye evaluation was conducted in February 2011.  Consequently, there has been substantial compliance with the October 2010 remand instructions with respect to the issue still on appeal.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999). 

A June 2012 rating decision granted service connection for the right knee, limitation of flexion, with minor degenerative changes with no acute abnormality, and assigned a 10 percent rating effective October 25, 2004.  A June 2012 rating decision granted service connection for left eye cataract, which was assigned a 0 percent rating effective October 25, 2004.  The June 2012 rating decision also granted TDIU and basic eligibility to Dependents' Educational Assistance, each of which was effective October 24, 2004.  Consequently, the issues of entitlement to service connection for a right knee disability and to TDIU have been granted in full and are no longer part of the current appeal.  


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claim for an evaluation in excess of 10 percent for left eye disorder; and he has otherwise been assisted in the development of his claim.

2.  Vision in the left eye was 20/200- in March 2004, 20/100- in May 2005, and 20/100 in March 2009 and February 2011. 

3.  The visual field in the left eye was constricted temporally on evaluation on February 8, 2011.  

CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in excess of 10 percent for 
loss of visual acuity due to service-connected left eye disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6013 (2008); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.79, Diagnostic Code 6013 (2011).  

2.  The criteria for a separate 10 percent evaluation, but no higher, for visual field loss due to service-connected left eye disorder are met, effective December 10, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.79, Diagnostic Code 6080 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in December 2004, prior to adjudication, which informed him of the requirements needed to establish entitlement to an increased evaluation.  

In accordance with the requirements of VCAA, the letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private evidence was subsequently added to the claims file after the letter.  The Veteran was informed in a March 2006 letter as to effective dates if his claim is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Several VA eye evaluations are on file, including in June 2009 and February 2011.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issue decided on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  


Analysis of the Claim

The Veteran was granted service connection for a left eye disorder by rating decision in May 1997, which assigned a 10 percent rating effective March 1, 1994.  A claim for increase was received by VA in October 2004.

The Veteran contends that the evaluation assigned to his left eye disorder is inadequate to reflect the impairment caused by the disability and that a higher rating is warranted.  

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria. 38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the Veteran's disability is also considered.  Consideration must be given to the ability of the Veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10. 
If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether or not a staged rating is appropriate for the period on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b). 

The Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993). 

The Veteran's left eye disorder was originally evaluated under 38 C.F.R. § 4.84a, Code 6013, which was the rating code for simple, primary noncongestive glaucoma.  Under these criteria, glaucoma was to be evaluated under either impairment of visual acuity or field loss.  A minimum rating of 10 percent was to be assigned.  38 C.F.R. § 4.84a, Code 6013 (2008). 

While this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543 - 54 (Nov. 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2011).  These changes took effect on December 10, 2008.  In this case, the Veteran has been given the rating criteria for Diagnostic Codes 6080 and 6013 applicable prior to December 10, 2008 and the criteria applicable beginning December 10, 2008.  Consequently, the Board will apply both versions of the relevant schedular ratings.

VA's General Counsel held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation.  38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2011).  Prior to the effective date of the change in the regulation, the Board may apply only the original version of the regulation.  VAOGCPREC 3-2000. 

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (in effect prior to December 10, 2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75.  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. 
§ 4.83a.  A 10 percent rating is assigned under Diagnostic Code 6079 when vision in one eye is 20/100 and vision in the other eye is 20/40; a 20 percent rating is assigned under Diagnostic Code 6077 when vision in one eye is 20/200 and vision in the other eye is 20/40.  

Where service connection is in effect for a disability of only one eye, the degree of impairment in the nonservice-connected eye is not for consideration unless there is blindness in one eye as the result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability.  38 C.F.R. 
§ 3.383(a)(1).  In other words, under the prior rating schedule, where only one eye is service-connected, as in this case, and the Veteran is not blind in both eyes, the other eye is considered normal for rating purposes.  

Impairment of field of vision is evaluated pursuant to the criteria found in Diagnostic Code 6080.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (in effect prior to December 10, 2008).  Under Diagnostic Code 6080, homonymous hemianopsia of the visual field warrants a 30 percent rating, loss of temporal half of the visual field warrants a 30 percent rating if bilateral, a 10 percent rating if unilateral, or is rated as 20/70.  Loss of the nasal half of the visual field bilaterally results in a 20 percent rating, unilaterally results in a 10 percent evaluation, or may be rated as 20/50.  Id. 

Concentric contraction of the visual field to 5 degrees, results in a 100 percent evaluation if bilateral, a 30 percent rating if unilateral, or may be rated as 5/200.  Concentric contraction of the visual field to 15 degrees but not to 5 degrees results in a 70 percent bilateral evaluation, a 20 percent unilateral rating, or is rated as 20/200.  Id. 

Concentric contraction of the visual field to 30 degrees but not to 15 degrees, bilaterally, results in a 50 percent evaluation, unilaterally results in a 10 percent rating, or is rated as 20/100.  Concentric contraction of the visual field to 45 degrees but not to 30 degrees bilaterally results in a 30 percent rating, unilaterally results in a 10 percent evaluation, or is rated as 20/70.  Id. 

A concentric contraction of the visual field to 60 degrees but not to 45 degrees results in a bilateral evaluation of 20 percent, a unilateral evaluation of 10 percent, or rate as 20/50.  Demonstrable pathology commensurate with the functional loss will be required.  The concentric contraction evaluations require contraction within the stated degrees, temporally; the nasal contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 6080, Note (2). 

Pursuant to the new rating criteria, open angle glaucoma continues to be evaluated under rating code 6013, although this code is now located at 38 C.F.R. § 4.79.  Under the new criteria, open angle glaucoma is to be evaluated based on visual impairment due to open angle glaucoma.  A minimum evaluation of 10 percent is assigned if continuous medication is assigned.  38 C.F.R. § 4.79 Code 6013. 

Under the current rating schedule, pursuant to 38 C.F.R. § 4.75(c) regarding general considerations for evaluating visual impairment, if visual impairment of only one eye is service-connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75 (c) (2011).

Under current Diagnostic Code 6080, rating for impairment of visual fields are as follows:

Homonymous hemianopsia: 30% 

Loss of temporal half of visual field: 
Bilateral 30%
Unilateral 10%
Or evaluate each affected eye as 20/70 (6/21)

Loss of nasal half of visual field:
Bilateral 10%
Unilateral 10%
Or evaluate each affected eye as 20/50 (6/15)

Loss of inferior half of visual field:
Bilateral 30%
Unilateral 10%
Or evaluate each affected eye as 20/70 (6/21)

Loss of superior half of visual field:
Bilateral 10%
Unilateral 10%
Or evaluated each affected aye as 20/50 (6/15)




Concentric contraction of visual field:
With remaining field of 5 degrees:
Bilateral 100%
Unilateral 30%
Or evaluate each affected eye as 5/200 (1.5/60)

With remaining field of 6 to 15 degrees:
Bilateral 70%
Unilateral 20%
Or evaluate each affected eye as 20/200 (6/60)

With remaining field of 16 to 30 degrees:
Bilateral 50%
Unilateral 10%
Or evaluate each affected eye as 20/100 (6/30)

With remaining field of 31 to 45 degrees:
Bilateral 30%
Unilateral 10%
Or evaluate each affected eye as 20/70 (6/21)

With remaining field of 46 to 60 degrees:
Bilateral 10%
Unilateral 10%
Or evaluate each affected eye as 20/50 (6/15)

To determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of § 4.25.  38 C.F.R. § 4.77(c) (2011).

VA treatment reports from March 2003 to March 2004 reveal that the Veteran was using eye drops for his glaucoma.  Distant vision was corrected to 20/15 in the right eye and 20/200- in the left eye in March 2004.

The Veteran complained on VA eye evaluation in May 2005 of blurred vision and restricted visual fields in the left eye.  Distant uncorrected vision was 20/20 on the right and 20/100- on the left, with uncorrected near vision of 20/70 on the right and 20/400 on the left.  Fields were full by confrontation.  The lens showed mild nuclear sclerosis bilaterally and a sunflower traumatic cataract on the left.  The right eye was reported to be healthy.  The impressions were traumatic glaucoma of the left eye with visual field loss and traumatic cataract on the left with decreased acuity.  The examiner noted that the Veteran's left eye injury in service caused glaucoma, cataract, and decreased peripheral vision.  A Goldman's Chart accompanied the evaluation, which was reported to show visual field contraction average in the left eye to 37 degrees.

VA treatment reports for March and April 2009 reveal that distant visual acuity was 20/25+2 in the right eye and 20/100 in the left eye.  The impression on Humphrey Visual Field (HVF) testing of the left eye was few nasal edge point misses, no glaucomatous defects.  The assessments were primary open angle glaucoma of the left eye, suspect the right eye, with no glaucomatous field defects today but general reduction of sensitivity; bilateral cataracts, greater on the left, with mild /moderate visual significance in the left eye; and bilateral refractive error.

On VA eye evaluation in June 2009, which included review of the claims files and Goldman visual field testing, the Veteran complained of left eye pain, visual loss, watering, glare, halos, and floaters.  It was noted that the Veteran used eye drops.  Physical examination revealed a visual field defect but no homonymous hemianopsia.  Vision was reported to be corrected to 20/20 bilaterally for distance and 20/20 in the right eye and 20/30- in the left eye for near vision.  The diagnosis was glaucoma suspect in the left eye greater than the right eye.  The examiner noted that there were several inconsistencies between the Veteran's subjective reports and the objective examination results, to include the "functional visual field" loss in the left eye.  It was recommended that the Veteran have an evaluation for "functional visual field loss" by a neuropthalmologist as well as a glaucoma evaluation by a glaucoma specialist.

On VA eye evaluation in February 2011, which included review of the claims files, the Veteran complained of left eye pain, blurred vision, visual loss, migraines, and glare.  It was again noted that the Veteran used eye drops.  Physical examination revealed a visual field constricted temporally; there was no homonymous hemianopsia.  Vision was corrected to 20/20 on the right and 20/100 on the left for distance; it was corrected to 20/20 in the right eye and 20/100 in the left eye for near vision.  The Veteran's left eye disorder did not prevent substantially gainful employment because the Veteran could see perfectly out of his right eye.  It was noted that the Veteran was noncompliant with the follow-up care that was recommended at the VA eye examination in June 2009.  

A March 2011 VA eye Addendum contained the same diagnoses as on VA eye evaluation as in April 2009.

As noted above, under the old rating criteria of Diagnostic Code 6013, the Veteran's left eye disorder could be rated for either loss of visual acuity or field loss, with a minimum rating of 10 percent.  Under current Diagnostic Code 6013, the Veteran's rating is based on visual impairment due to open angle glaucoma, with a minimum evaluation of 10 percent if continuous medication is required.  Alternatively, a 10 percent rating can be assigned under Diagnostic Code 6080, under the old and the new schedular criteria, when there is unilateral visual field loss of the temporal half.  

The Board finds that a disability rating in excess of 10 percent is not warranted for the Veteran's service-connected left eye disorder prior to the application of the new rating schedule, based on impairment of either visual acuity or field loss.  Corrected distant vision in the left eye was 20/200- in March 2004; uncorrected distant vision was 20/100- on VA examination in May 2005.  Fields were full by confrontation on evaluation in May 2005.  Because the Veteran is only service connected in his left eye, vision in the right eye is considered normal, meaning 20/20, which does not warrant a compensable rating for loss of central visual acuity under the prior rating schedule.  However, it was reported in May 2005 that visual field contraction average in the left eye was to 37 degrees, which meant that there was concentric contraction of the visual field to 45 degrees but not to 30 degrees, warranting a 10 percent rating under Diagnostic Code 6080. 

The Board finds that, under the new schedular criteria, separate 10 percent ratings are warranted for both loss of visual acuity and loss of field vision, effective December 10, 2008, the date that the new schedular criteria became effective.  Visual acuity in the left eye was 20/100 on eye evaluations in March 2009 and February 2011.  According to current Diagnostic Code 4.77(c), when both decreased visual acuity and visual field defect are present in a service-connected eye, separate evaluations are warranted for the visual acuity and visual field defect, which are combined under the provisions of § 4.25.  According to current Diagnostic Code 4.75(c), when a Veteran is service-connected for one eye, vision in the other eye is considered to be 20/40.  A 10 percent rating is assigned when vision is 20/40 in one eye and 20/100 in the other eye.  A separate 10 percent rating is warranted under Diagnostic Code 6080 for loss of visual field beginning December 10, 2008, the date that the current eye regulations went into effect.  A separate rating in excess of 10 percent is not warranted under Diagnostic Code 6080 because there is no evidence of unilateral concentric constriction of visual field to 15 degrees or less.

The Veteran is competent to testify as to symptoms associated with his disability which are non-medical in nature; however, he is not competent to testify as to the severity of his eye disability, which is determined by comparing the clinical findings with the criteria in the rating schedule.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature). 

The Board also notes that it has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's 
service-connected left eye disorder is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  In this respect, the Board notes that the applicable rating criteria describe the Veteran's symptomatology and higher ratings are available for increased levels of disability.  

The Veteran's disability has been evaluated under the applicable diagnostic codes that have specifically contemplated the level of occupational impairment caused by the disability.  Moreover, there is no evidence that his disability has caused marked interference with employment or necessitated any frequent periods of hospitalization, such that application of the regular schedular standards is rendered impracticable.  Although the Veteran has loss of left eye vision due to his 
service-connected left eye disorder, vision in his right eye is normal.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 


ORDER

Entitlement to separate 10 percent ratings for loss of visual acuity and loss of visual field are granted, effective February 8, 2011, subject to the controlling regulations applicable to the payment of monetary benefits.  



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


